Citation Nr: 1226541	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-44 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than 
PTSD, to include depression.   

3.  Entitlement to service connection for tuberculosis (TB). 


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to June 1981. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In an August 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for depression and TB.  Then in a June 2010 rating decision, the RO, in relevant part, denied service connection for PTSD.  

On her VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge.  A videoconference hearing was subsequently scheduled for her in May 2012, and she failed to report to that hearing.  In the meantime in correspondence received in April 2012 (at the Board when the claims folder was still at the RO), the Veteran indicated that she was withdrawing her request for a hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn. 38 C.F.R. § 20.702(e) (2012).

The Board notes that the Veteran's specific claims related to service connection for depression and PTSD.  The Court of Appeals for Veterans Claims (Court) has held that a veteran, who is a lay person, is not competent to diagnose her specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been noted to have symptoms of various psychiatric disorders, to include depression and PTSD.  Accordingly, the Board has recharacterized the issues as service connection for PTSD and an acquired psychiatric disorder, other than PTSD, to include depression, as reflected on the first page of this decision. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

As to the claims for an acquired psychiatric disorder, to include depression, and for PTSD due to military sexual trauma, the record shows that the Veteran has been seen for complaints related to both.  However, while symptoms of both have been noted, there is no indication as to the precise nature of her disorders, i.e. whether she meets the criteria for a diagnosis of either disorder.  The Veteran has detailed several situations during service in which she suffered sexual trauma/stressors.  In her October 2009 notice of disagreement, the Veteran indicated that she was given drugs by another service member with whom she engaged in a sexual relationship.  She also recounted being sexually harassed by a Colonel who then had her sent away to Bamberg (known to be a place for "bad people") and she was escorted there by two male military police, whom she feared.  She stated that she was depressed during her stay in Bamberg. She was eventually released and she found out that her fellow service member was wanted for drug dealing and the Colonel who had sent her way had been demoted because of a relationship with another service member.  In an October 2010 statement, the Veteran indicated when she asked a sergeant for a transfer from Germany, he told her he would transfer her if she would engage in a sexual relationship with him.  She said that he kissed her on the lips and she left, and then never trusted anyone or asked for a transfer.  In support of her claim, the Veteran submitted a copy of her medical record from December 1982 when she had severe abdominal pain and delivered her son early.  

Additionally, there is statement from a fellow service member noting that during service with the Veteran she observed that the Veteran was sad, had emotional outbursts, had sleepless nights, was depressed, and anxious.  She also recalled that she went with the Veteran to get treatment for severe abdominal pain which she had also experienced when giving birth to her son, and recalled the stories of relationships and harassment, as noted above.  The service member also observed that during service the Veteran became upset, depressed, and lost weight as a result of these incidents, and that essentially these incidents resulted in the Veteran's current depression, anxiety, failed marriage, etc. 

The Veteran has not been afforded an examination to determine the etiology of any current psychiatric disorder and must be provided such an examination on remand.  In this regard, the Board observes that under 38 C.F.R. § 3.304(f), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382   (Fed. Cir. 2011) (holding that under 
§ 3.304(f) (5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated").  Such an opinion should be obtained in this case. 

As to the claim for TB, the Veteran essentially contends that she was exposed to it during service.  While review of the service treatment records is negative for any findings related to TB, post-service treatment records show that the Veteran tested positive on PPD testing.  Additionally, the Veteran's parents have submitted a statement noting that the Veteran called during her service to tell them that she had been exposed to TB.  While there are no treatment records associated with the file specifically indicating that she ever developed active TB, numerous diagnostic studies reveal the presence of a nodular infiltrate in the right lower lobe.  An October 1992 report contains a notation indicating that TB could not be rule out as the cause of that lobe.  Again subsequent records do not reflect treatment for active TB.  Nevertheless, the Board finds that the low threshold for a VA examination has been satisfied to clarify whether the Veteran ever developed active TB or otherwise experienced any residuals of her in-service exposure to TB.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims file, and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

a.  Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM IV.  

b.  If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any in-service stressful experience described by the Veteran occurred (e.g. sexual harassment).  

c.  For any other psychiatric disorder or disorders diagnosed, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current disorder was in whole or part the result of the claimed in-service incidents or is otherwise attributable to service. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Schedule the Veteran for an examination to ascertain the nature and etiology of any current or residuals of TB.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine (1) whether the Veteran currently has TB or any residuals related thereto, and (2) whether there is a 50 percent probability or greater that any current disability is related to service, to include exposure to TB therein (for purposes of this remand exposure to TB in service as contended by the Veteran should be presumed).  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Notify the Veteran that it is her responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and her attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



